EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except share data) (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, 2007 2006 2007 2006 Earnings per common share - basic Net income $ 1,577 $ 1,400 $ 3,484 $ 1,297 Weighted average common shares outstanding 2,489,101 2,515,644 2,494,801 2,510,980 Earnings per common share $ 0.63 $ 0.56 $ 1.40 $ 0.52 Earnings per common share – diluted Net income $ 1,577 $ 1,400 $ 3,484 $ 1,297 Weighted average common shares outstanding – basic 2,489,101 2,515,644 2,494,801 2,510,980 Effect of dilutive securities - stock options and unvested restricted stock 60,823 56,486 70,125 59,821 Weighted average shares outstanding – diluted 2,549,924 2,572,130 2,564,926 2,570,801 Earnings per common share $ 0.62 $ 0.54 $ 1.36 $ 0.50
